Citation Nr: 1527908	
Decision Date: 06/30/15    Archive Date: 07/09/15

DOCKET NO.  12-27 314A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a disorder manifested by headaches and blackouts, claimed as a head condition.

2.  Entitlement to service connection for a neck condition.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Lindio, Counsel




INTRODUCTION

The Veteran served on active duty from October 1973 to October 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in February 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In October 2012, the Veteran requested a Board videoconference hearing at the RO.  (October 2012 VA Form 9).  Unfortunately, the Veteran has not received his requested hearing.  Although the RO has attempted to schedule the Veteran for his requested hearing, for hearings in March and later May 2015, the record shows that the letters mailed by the RO to notify him of the scheduled hearings were returned to VA by the postal service.  (February, March, and April 2015 letters and envelopes showing that the letters were returned to VA).  In a June 2015 informal hearing presentation, the Veteran's representative reported that the Veteran had not received his last hearing notice, as he had changed addresses prior to VA sending that notice and had not notified the RO of the address change, though he had informed the VA hospital.  The Veteran's representative also indicated that the Veteran still wished to have a hearing.  Since the failure to afford the Veteran a hearing would constitute a denial of due process that could result in any Board decision being vacated, this matter must be addressed prior to any appellate review.  See 38 C.F.R. § 20.904.

Accordingly, the case is REMANDED for the following action:

The AOJ should schedule the Veteran to appear at the requested Board videoconference hearing at the RO.  Notice should be sent to the appellant, with a copy of the notice associated with the claims file.  If, for whatever reason, the Veteran decides that he no longer wants this type of hearing (or any other type of hearing), then he should indicate this in writing, which should also be documented in his claims file.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON  
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




